Citation Nr: 1432280	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-26 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement with the April 2009 rating decision denying entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1973 and July 1977 to September 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied a service connection claim for hepatitis C and found the NOD untimely, respectively.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2010, the Veteran filed a document that meets the requirements of a Notice of Disagreement with the April 2009 rating decision that denied his claim of service connection for hepatitis C.


CONCLUSION OF LAW

The Veteran filed a timely NOD with the April 2009 decision.  38 U.S.C.A. § 7105 (West 2002 and Supp 2013); 38 C.F.R. §§ 20.201, 20.302(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Notice of Disagreement is a written communication from a claimant or his or her representative that expresses dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest that result.  38 C.F.R. § 20.201.  The Notice of Disagreement must be filed within one year from the date that the AOJ mails notice of the determination to the veteran.  38 C.F.R. § 20.302(a).

The AOJ mailed notice of its determination denying service connection for hepatitis C to the Veteran on April 16, 2009.

Within one year of that mailing, on March 9, 2010, the Veteran's representative filed a written communication stating that the representative's office "represents [the Veteran] in his claim for entitlement to service connection for hepatitis C."  With the letter, the representative submitted evidence and requested that the AOJ "review this statement and incorporate it into [the Veteran's] claims file.  Please advise our office on any development that takes place."  The Board finds that this letter expresses a desire to contest the result of the April 2009 determination because it indicates that the Veteran intended to pursue the service connection claim.

Other documents in the claims file support a finding that the Veteran intended the March 2010 letter to serve as an NOD.  In September 2009 the representative made a Freedom of Information Act request regarding the hepatitis C claim.  Further, in October 2010 the representative e-mailed the AOJ an explicit NOD dated in August 2009 that apparently had not yet been associated with the claims file, stating "I wanted to make sure that [the Veteran's] file is still being worked and I found the copy of the NOD which he submitted to you in August of 2009."  Finally, in November 2010 the representative submitted a letter to the AOJ stating he had recently learned that no one at the AOJ could locate a NOD that the Veteran had prepared in August 2009.  The representative states, "If the [August 2009] NOD cannot be located, you should accept the March 2010 letter we sent to your office as an NOD."

While the documents dated in October 2010 and November 2010 were received more than one year after April 16, 2009, they clearly indicate that the March 2010 letter was intended as an NOD.  Moreover, the Board finds that the content of the March 2010 submission is sufficient to meet the requirements of an NOD, as it expresses dissatisfaction or disagreement with the adjudicative determination and a desire to contest that result.  Therefore the Board finds the NOD was timely filed.

ORDER

The March 2010 submission must be accepted as a timely filed NOD with the April 2009 decision.


REMAND

The Board has accepted the March 2010 statement as an NOD with the April 2009 rating decision.  38 C.F.R. §§ 20.201, 20.302(a) (2013).  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claim of entitlement to service connection for hepatitis C, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


